Exhibit 10.1
FIRST AMENDMENT OF EXCLUSIVE TECHNOLOGY OPTION AGREEMENT
This amendment (this “Amendment”) serves to amend the Exclusive Technology
Option Agreement dated September 4, 2008 between Omeros Corporation (“Omeros”),
Patobios Limited (“Patobios”), Susan R. George, M.D., Brian F. O’Dowd, Ph.D. and
U.S. Bank National Association (the “Agreement”) and is effective as of
November 10, 2009. Except as expressly set forth below, capitalized terms used
and not redefined in this Amendment have the same meanings given to them in the
Agreement.
WHEREAS the Agreement provides that Patobios may exercise the Put Option upon
the achievement of the De-Orphanization Milestone;
AND WHEREAS Omeros has advised Patobios that because the De-Orphanization
Milestone would trigger the Put Option and the corresponding liability to
complete the Acquisition, Omeros has not attempted the surrogate
de-orphanization of orphan GPCRs to date;
AND WHEREAS Omeros has advised Patobios that Omeros’ obligations under the Put
Option must be conditioned on reasonably sufficient resources being available to
Omeros to complete the Acquisition in such circumstances, and has requested that
it be able to proceed with the surrogate de-orphanization of orphan GPCRs using
the MOCA Technology for purposes of assisting Omeros to determine and
demonstrate the validity of the MOCA Technology;
AND WHEREAS Patobios wishes to facilitate Omeros’ achievement of the
De-Orphanization Milestone and completion of the Acquisition and for other good
and valuable consideration;
NOW THEREFOR Omeros and Patobios hereby agree as follows:

  1.   Permitted Activities.     1.1   In addition to Omeros’ rights to use the
MOCA Technology during the Option Period as set forth in Section 3.1(a) of the
Agreement, Omeros shall have the right during the Option Period to attempt to
surrogate de-orphanize orphan GPCRs, in sequential sets of five orphan GPCRs per
set, to a maximum of three sets and no more, until, and only until, a set is
attempted that results in an aggregate for all sets of three orphan GPCRs that
have been successfully de-orphanized by Omeros (such activity the “Initial
De-Orphanization” and collectively resulting in the “De-Orphanized GPCRs”). For
greater certainty, and by way of example, if the first set results in at least
three orphan GPCRs having been successfully de-orphanized, Omeros would not have
the right to conduct any screening of the second and third sets. Following the
screening of each set, Omeros shall provide to Patobios a full and detailed
written report on the screening, together with any data reports produced by the
subject equipment, and such written report shall include, without limitation,
Omeros’ interpretation of the screening results and its reasons therefore,
accompanied by a written certification as to accuracy and completeness by
Omeros’ Chief Science Officer or Chief Executive Officer, and shall not proceed
with the screening of any further sets until Omeros has received a written
acknowledgment from Patobios accepting such report (such acknowledgement to be
provided within seven days of receipt of such report and not to be unreasonably
withheld; provided that Omeros

 



--------------------------------------------------------------------------------



 



      shall operate in good faith to furnish any additional information within
Omeros’ possession regarding the screening and the report should Patobios
request such additional information from Omeros within this seven day period,
and in the event of such request for additional information Patobios shall have
an additional seven days from its receipt of such first requested additional
information, provided, however, that Patobios shall not request and Omeros shall
not be required to perform additional analysis, to provide its acknowledgement)
and authorizing Omeros to proceed with the screening of the next set if three
De-Orphanized GPCRs have not been achieved. Patobios understands and agrees
that, given that the Initial De-Orphanization will occur in sets of five orphan
GPCRs in which all five will be screened simultaneously, it is possible that
more than three orphan GPCRs may be de-orphanized (e.g., two GPCRs successfully
de-orphanized in the first set of five and two in the second set of five).
Omeros will make the selection of the orphan GPCRs to be surrogate de-orphanized
during the Initial De-Orphanization with Patobios’ input, and the number of
GPCRs screened in any given set may be modified by mutual written agreement. Any
successful de-orphanization (i.e., the surrogate de-orphanization of one orphan
GPCR meeting the De-Orphanization Milestone criteria set forth in Section 1.14
of the Agreement) in the Initial De-Orphanization will result in the
De-Orphanization Milestone to have been achieved and shall trigger Patobios’ Put
Notice and sale rights, subject to Omeros’ right to avail itself of the Put
Objection Notice procedure provided under the Agreement in such circumstances.
Omeros shall notify Patobios in writing immediately in the event the
De-Orphanization Milestone is achieved during the Initial De-Orphanization so
that Patobios may exercise its Put Notice and sale rights.

  1.2   The provisions of Section 1 of this Amendment shall not change the
definition of the De-Orphanization Milestone (for greater certainty, the
achievement of one surrogate de-orphanization of one orphan GPCR meeting the
De-Orphanization Milestone criteria set forth in Section 1.14 of the Agreement
in Omeros’ attempts to complete the Initial De-Orphanization shall result in the
De-Orphanization Milestone having been achieved) and, except as expressly set
forth in this Amendment, shall not change the parties’ respective rights and
obligations when and if the De-Orphanization Milestone is met by Omeros.     1.3
  In the event that the Agreement is terminated for any reason prior to Omeros
exercising its option to acquire the MOCA Technology, the Parties’ ownership of
Intellectual Property shall be determined in accordance with the Agreement
including, without limitation, Sections 3.1, 3.2 and 7.2 of the Agreement, which
ownership will not be affected by this Amendment. The parties agree that Omeros
shall not be required under any circumstances to convey any equipment, compound
libraries, materials or supplies that is purchased or licensed in connection
with its performance of the Plan for MOCA Evaluation or the Initial
De-Orphanization. For greater certainty, Patobios’ ownership of Intellectual
Property shall include, without limitation, the validation path and high through
put methodologies developed and used by Omeros in testing and using the MOCA
Technology, as well as the data from the arrayscans obtained by Omeros in the
process. For greater certainty with respect to the last sentence of Section 7.2
of the

2



--------------------------------------------------------------------------------



 



      Agreement, if the De-Orphanization Milestone has been achieved and Omeros
does not purchase the MOCA Technology prior to the termination of this
Agreement, Omeros shall not be entitled to retain or purchase any hits and shall
not own any Intellectual Property rights that claim the composition of matter of
such compound(s).

  1.4   Upon the De-Orphanization Milestone having been achieved, Omeros shall
lose its rights to terminate the Agreement under the provisions of
Section 9.1(b).     1.5   For greater certainty, upon the De-Orphanization
Milestone having been achieved by Omeros, Omeros shall communicate such
achievement to Patobios immediately and this Agreement shall not terminate
before Patobios has had no less than twenty (20) days from being so notified to
deliver a Put Notice to Omeros.     1.6   Upon the De-Orphanization Milestone
having been achieved, Omeros shall, within ten (10) days of such event and in
accordance with the Payment Instructions, pay to Patobios the sum of $500,000
CAD as an irrevocable and non-refundable deposit on account of the Acquisition
Price (the “De-Orphanization Milestone Payment”), which De-Orphanization
Milestone Payment shall be credited in full against the cash portion of the
Acquisition Price upon the Closing.     2.   Funding Condition.     2.1  
Patobios’ right to require Omeros to purchase the MOCA Technology upon Omeros’
achievement of the De-Orphanization Milestone and Omeros’ obligation to purchase
the MOCA Technology upon receipt of a Put Notice from Patobios, as set forth in
Section 3.3 of the Agreement, shall be further conditioned on Omeros’ receipt of
at least the Minimum Proceeds (as defined below) during the Option Period.
Omeros will be deemed to have received the “Minimum Proceeds” for purposes of
this Section 2.1 if the sum of the following amounts is at least equal to five
million one hundred thirty five thousand ($5.135MM) CAD: (a) the amount of the
Initial Patobios License Proceeds (as defined in Section 4.2 of this Amendment)
that have been paid to Patobios by Omeros during the Option Period as provided
in Section 4.3 of this Amendment (as converted into CAD on the dates that such
proceeds were actually paid to Patobios); (b) the amount of any other funds that
Omeros receives from governmental agencies or not-for-profit funding entities
during the Option Period that are specifically allocated in the applicable
funding document for the payment of the Acquisition Price by Omeros for the MOCA
Technology (as converted into CAD as of the dates Omeros actually receives such
funds) and (c) the De-Orphanization Milestone Payment. For purposes of clarity,
the parties acknowledge that Omeros shall not be required to allocate, set aside
or pay to Patobios any funds described in clause (b) of the preceding sentence
until Omeros is deemed to have received the Minimum Proceeds. Throughout the
term of this Agreement, Omeros shall with reasonable diligence use commercially
reasonable efforts to raise the Minimum Proceeds and to source such further
capital as may be necessary to enable Omeros to meet its obligations with
respect to the Acquisition.

3



--------------------------------------------------------------------------------



 



  2.2   Omeros’ right at it sole discretion to purchase the MOCA Technology at
any time during the Option Period in accordance with Section 3.2 of the
Agreement shall continue and shall not be affected by this Amendment, except for
the crediting against the Acquisition Price of the Initial Patobios License
Proceeds as set forth in Section 4.3 of this Amendment and the De-Orphanization
Milestone Payment as set forth in Section 1.6 of this Amendment.     2.3   The
definition of the Option Fee Credit as defined in Section 1.40 of the Agreement
shall remain unchanged prior to receipt by Omeros of a Put Notice from Patobios.
If the Closing has not occurred within sixty (60) days following Patobios’
delivery of the Put Notice to Omeros, the Option Fee Credit as defined in
Section 1.40 of the Agreement shall be redefined to mean an amount in CAD equal
to the product obtained by multiplying (x) the Option Fee for the Option Period
in which the Closing occurs, by (y) the quotient obtained by dividing a
numerator that is equal to the number of days remaining in such Option Period at
the time of the Closing by a denominator that is equal to the total number of
days in such Option Period, provided, however, that the length of any delays by
Patobios in completing the Closing after receipt of the Exercise Notice shall be
added to the numerator.     3.   Option Periods.     3.1   If Omeros receives a
Put Notice from Patobios in accordance with Section 3.3 of the Agreement during
any of Option Period Two, Option Period Three (if entered) or Option Period Four
(as defined below, if entered), the corresponding Option Fee Two, Option Fee
Three or Option Fee Four (if applicable), respectively, and any subsequent
Option Fees paid by Omeros after its receipt of the Put Notice shall thereafter
become nonrefundable upon termination of the Agreement for any reason other than
breach by Patobios, notwithstanding the provisions of Section 9.2(c) of the
Agreement; provided, however, the provisions of this sentence shall not be
construed to reduce the Option Fee Credit under Section 1.40 of the Agreement.  
  3.2   “Option Period Two” as defined in Section 2.2 of the Agreement shall be
extended by one month and redefined to end 5:00 p.m. Seattle time on January 4,
2010. This extension of Option Period Two shall not act to extend Option Period
Three, which, if entered into by Omeros as provided in Section 3.3 of this
Amendment, shall run through June 4, 2010 unless earlier terminated in
accordance with the Agreement and this Amendment.     3.3   Unless the Agreement
has been terminated by either party prior to December 4, 2009 as provided for in
Section 9.1 of the Agreement, then by December 4, 2009, Omeros shall pay to
Patobios an extension fee (the “Extension Fee”) of one hundred and eight
thousand, three hundred and thirty three ($108,333) CAD in consideration for the
one month extension of Option Period Two set forth in Section 3.2 of this
Amendment.     3.4   Extension of the Option Period into Option Period Three
shall remain discretionary on Omeros’ part unless prior to the end of Option
Period Two no Closing has occurred and

4



--------------------------------------------------------------------------------



 



      Omeros has achieved the De-Orphanization Milestone, in the event of which
occurrences Omeros shall be required to extend the Option Period into Option
Period Three. If Omeros extends the Option Period into Option Period Three by
providing notice as set forth in Section 2.3 of the Agreement, Omeros shall
instead of paying the full Option Fee Three shall pay the difference of the
amount of Option Fee Three less the amount of the Extension Fee (i.e., the
$650,000 CAD Option Fee Three less the $108,333 CAD Extension Fee = $541,667
CAD).     3.5   Omeros shall have the option to extend the Option Period beyond
Option Period Three for an additional six months to end December 4, 2010
(“Option Period Four”), exercisable by Omeros delivering to Patobios written
notice of Omeros’ intent to extend the Option Period by June 4, 2010 and paying
to Patobios by June 14, 2010, in accordance with the Payment Instructions, an
additional fee of $500,000 CAD (the “Option Fee Four”). During Option Period
Four, Omeros, the Founders and Patobios shall have the rights and obligations
set forth in Article III of the Agreement and as provided for in this Amendment.
The Option Fee Refund provisions of Section 9.2 of the Agreement shall also
apply to Option Period Four except as set forth in Section 3.1 of this
Amendment.     3.6   The term “Option Period” under the Agreement shall also
include Option Period Four, if Option Fee Four has been paid by Omeros.     3.7
  Clause (a) of the second sentence of the first paragraph of Article III of the
Agreement shall be revised to read as follows: “(a) that if within the Option
Period (i) an Exercise Notice is provided or (ii) a Put Notice is provided and
all other conditions on Omeros’ obligation to purchase the MOCA Technology have
been met, then the Option Period shall automatically extend until the earlier of
the Closing Date and the termination of this Agreement in accordance with
Section 9.1,”.     3.8   For greater certainty, following the achievement of the
De-Orphanization Milestone and if the Closing has not occurred in advance of any
remaining Option Periods, the exercise by Omeros of any remaining Option Periods
provided for under this Agreement shall become mandatory and any Option Fees
paid or payable by Omeros in such circumstances shall be non-refundable, subject
to the application of the Option Fee Credit and any available remedies under law
or equity for breach of the Agreement by Patobios.     4.   Licensing of
De-Orphanized GPCRs.     4.1   Omeros and Patobios also agree that during the
Option Period Omeros may, in consultation with Patobios, license, partner or
assign therapeutic development and/or commercialization rights associated with
up to three (and no more) of the De-Orphanized GPCRs to third party(ies) (each a
“Third Party License”), subject to the prior written approval by Patobios of the
scope, general financial, licensing and/or commercialization terms (as
applicable) and target(s) of interest of each proposed Third Party License, such
approval not to be unreasonably delayed or conditioned, and that such Third
Party License(s) may be granted free of any rights of reversion including in the
event that the

5



--------------------------------------------------------------------------------



 



      Agreement is terminated prior to the Closing. All communications regarding
proposed Third Party Licenses shall be considered as Omeros’ Confidential
Information under the Agreement. The execution of any Third Party License shall
be promptly notified by Omeros to Patobios and Patobios shall be provided with a
copy of the executed Third Party License, provided that the copy and content of
the Third Party License shall be treated as Omeros’ Confidential Information
under the Agreement, and shall additionally be maintained in confidence by
Patobios for the full term of the Third Party License except for any disclosure
in court by Patobios under a protective order in any legal action by Patobios to
enforce the Agreement, and Patobios shall defend, indemnify and hold Omeros
harmless for any claims, damages or liability incurred by or threatened against
Omeros due to the breach by Patobios of its obligations of confidentiality under
the Agreement or this section of this Amendment with respect to the Third Party
License. For greater certainty, the exclusions to Confidential Information set
out in Section 7.1(b) of the Agreement shall apply to the Omeros Confidential
Information noted this section 4.1 of the Amendment. No MOCA Technology shall be
transferred directly or indirectly in any such license.

  4.2   Omeros shall pay to Patobios a percentage of any Proceeds (as defined
below) from each Third Party License as follows: (a) prior to termination of the
Agreement and prior to the Closing, sixty percent (60%) to Patobios in
accordance with the Payment Instructions (the “Initial Patobios License
Proceeds”) not to exceed any amounts due from Omeros to complete the Acquisition
Price; (b) after the Closing (if applicable), zero percent (0%) to Patobios; and
(c) after termination of the Agreement (if applicable) in the absence of the
Closing, any remaining Proceeds shall be shared equally between Omeros and
Patobios for the remainder of the term of the Third Party License. “Proceeds”
shall include all monetary compensation collected by Omeros resulting directly
from the Third Party License(s) excluding (a) (i) funds received by Omeros in
connection with the sale or conveyance of its securities or other financing
activities, (ii) funds or other consideration received by Omeros in connection
with the merger, sale, acquisition or other conveyance of all of its assets or
of assets unrelated to the MOCA Technology, and (iii) funds received by Omeros
in payment for the performance of future research or development services not
utilizing, prior to the Closing, the MOCA Technology except as mutually agreed
between Patobios and Omeros in writing.     4.3   The full amount of the Initial
Patobios License Proceeds paid to Patobios shall be credited against and reduce
the Acquisition Price by a corresponding dollar amount, applied first against
the cash portion of the Acquisition Price and then if any portion of the Initial
Patobios License Proceeds credit remains to the stock portion of the Acquisition
Price.     4.4   The entering by Omeros into one or more Third Party License(s)
shall deem the De-Orphanization Milestone to have been achieved and shall
trigger Patobios’ Put Notice and sale rights provided under the Agreement and
Omeros shall lose its right to use the Put Objection Notice procedure provided
for in the Agreement.

6



--------------------------------------------------------------------------------



 



  5.   Constraints on Internal Development. Except for the development of
product candidates in connection with potential Third Party Licenses as
permitted under Section 4 of this Amendment and/or the evaluation of hits as
part of the Plan for MOCA Evaluation or the Initial De-Orphanization, prior to
the Closing Omeros shall not be permitted to undertake the development of
product candidates based on compound hits identified from the surrogate
de-orphanization of any De-Orphanized GPCRs. If the Agreement is terminated for
any reason prior to the Closing, Omeros shall destroy all hits identified during
the Initial De-Orphanization that are not hits generated in connection with
De-Orphanized GPCRs that were the subject of Third Party License(s), and shall
certify to Patobios that it has completed such destruction within thirty
(30) days of termination; provided, however, that Omeros shall not be required
to alter or eliminate compound samples from its libraries of compounds.     6.  
Reporting During Option Period. In addition to the obligations set forth in
Section 3.1(a) of the Agreement concerning the reporting to Patobios at the end
of each defined evaluation or test phase of any study being performed as part of
the Plan for MOCA Evaluation, including the results of attempts to achieve the
De-Orphanization Milestone, and in addition to the reporting obligations on the
part of Omeros provided for in this Amendment, Omeros shall provide Patobios
quarterly written reports providing the status of its progress on preparing for
and attempting the Initial De-orphanization and shall promptly notify Patobios
upon the execution by Omeros of any Third Party Licenses.

7



--------------------------------------------------------------------------------



 



  7.   No Other Changes. Except as expressly set forth in this Amendment, all
other terms of the Agreement remain in full force and effect unamended.     8.  
Counterparts. This Amendment may be signed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same amendment.

IN WITNESS WHEREOF, Omeros, Patobios, the Founders and the Escrow Agent have
caused this Amendment to be signed, all as of the date first written above.

                      OMEROS CORPORATION       PATOBIOS LIMITED    
 
                   
By:
  /s/ Gregory A. Demopulos       By:   /s/ Brian O’Dowd    
 
                   
 
  Gregory A. Demopulos, M.D.           Name:  Brian O’Dowd    
 
  CEO & Chairman           Title:    CEO    
 
                    SUSAN R. GEORGE, M.D.       BRIAN F. O’DOWD, PH.D.    
 
                    /s/ Susan R. George         /s/ Brian O’Dowd      

8